EXHIBIT 10.1
SANDERSON FARMS, INC. AND AFFILIATES
EMPLOYEE STOCK OWNERSHIP PLAN
(As Amended and Restated Effective August 1, 2006)
WHEREAS, Sanderson Farms Inc. (the “Corporation”) maintains the Sanderson Farms,
Inc. and Affiliates Employee Stock Ownership Plan, as amended and restated
effective August 1, 2006 (the “Plan”) for the benefit of the employees of the
Corporation and its participating affiliates;
WHEREAS, Section 12.1 of the Plan provides that the Corporation, through action
of its Board of Directors, may amend the Plan at any time; and
WHEREAS, the Corporation desires to amend the Plan to reflect the Pension
Protection Act of 2006 and the Heroes Earnings Assistance and Relief Tax Act of
2008, and to make certain technical and clarifying changes.
NOW THEREFORE BE IT RESOLVED, that, effective August 1, 2006, Section 7.2(a) of
the Plan shall be amended by inserting the phrase “made in one lump sum payment”
between the phrases “shall be” and “in the form of”.
AND BE IT FURTHER RESOLVED, that, effective January 1, 2007, the Plan shall be
amended as follows:
               Restate the heading of Section 2.35 in its entirety as “Total and
Permanent Disability” or “Totally and Permanently Disabled”.
               Restate Article 14 in its entirety as follows:
ARTICLE 14
VETERANS RIGHTS
Section 14.1         Veterans’ Rights. Notwithstanding any provision of the Plan
to the contrary, contributions, benefits and service credit with respect to
Qualified Military Service shall be provided in accordance with Section 414(u)
of the Code.
Section 14.2         Death or Disability During Qualified Military Service.
                (a)         In the case of a Participant who dies after
December 31, 2006, while performing Qualified Military Service with respect to
the Employer, the survivors of the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
Qualified Military Service, except as provided under (b) below) provided under
the Plan to which they would have been entitled had the Participant resumed
employment with the Employer on the day before his date of death and then
Terminated Employment on account of death the next day. In addition, the period
of such a deceased Participant’s Qualified Military Service (through his date of
death) shall be treated as service with the Employer for purposes of determining
his Years of Service under Section 6.1 hereof.
                (b)         If an individual dies or becomes Totally and
Permanently Disabled after July 31, 2010, while performing Qualified Military
Service with respect to the Employer, the individual shall be treated for
purposes of receiving an allocation of Contributions hereunder as if the
individual had resumed employment with the Employer in accordance with his
employment rights under Section 14.1 hereof and Section 414(u) of the Code on
the day preceding death or becoming Totally and Permanently Disabled,

 



--------------------------------------------------------------------------------



 



as the case may be, and Terminated Employment on the actual date of death or
becoming Totally and Permanently Disabled.
Section 14.3         Differential Wage Payments.
                (a)         If the Employer makes a Differential Wage Payment to
an individual after December 31, 2008, (i) the individual shall be treated as an
Employee of the Employer making the payment, (ii) the Differential Wage Payment
shall be treated as Section 415 Compensation and, for periods after July 31,
2010, Compensation hereunder, and (iii) the Plan shall not be treated as failing
to meet the requirements of any provision described in Section 414(u)(1)(C) of
the Code by reason of any Contribution that is based on the Differential Wage
Payment. The foregoing clause (iii) shall apply (taking into account
Sections 410(b)(3), (4) and (5) of the Code) only if all employees of the
Employer and the Affiliates performing Qualified Military Service are entitled
to receive Differential Wage Payments on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the Employer or an
Affiliate, to make contributions based on Differential Wage Payments on
reasonably equivalent terms.
                (b)         If an individual who receives Differential Wage
Payments from the Employer returns to employment with the Employer, or dies or
becomes Permanently and Totally Disabled while performing Qualified Military
Service with respect to the Employer, and consequently is entitled to an
allocation of Contributions under Section 14.1 or 14.2(b) hereof, the amount of
such Contributions to be allocated to the individual’s Accounts shall be offset
by the amount of Contributions previously allocated to the individual’s Accounts
based on the individual’s Differential Wage Payments.
Section 14.4         Definitions. For purposes of this Article 14, (i) the term
“Differential Wage Payment” means any payment made after December 31, 2008, by
the Employer to an individual with respect to any period during which the
individual is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than 30 days, and represents all or a portion of the wages the individual
would have received from the Employer if the individual were performing services
for the Employer; and (ii) the term “Qualified Military Service” means any
service in the uniformed services (as defined in chapter 43 of title 38, United
States Code) by any individual if such individual is entitled to reemployment
rights under such chapter with respect to such service and the Employer.
               Restate Section 7.7(b)(2) in its entirety as follows:
(2)         Notwithstanding (b)(1) above, a portion of a distribution shall not
fail to be an Eligible Rollover Distribution merely because the portion consists
of after-tax employee contributions which are not includable in gross income.
However, such portion may be transferred only to (i) an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, (ii) with
respect to distributions made prior to January 1, 2007, a qualified trust
described in Section 401(a) of the Code forming part of a defined contribution
plan that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includable
in gross income and the portion of such distribution which is not so includable,
or (iii) with respect to distributions made after December 31, 2006, a qualified
trust described in Section 401(a) of the Code or an annuity contract described
in Section 403(b) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includable.
               AND BE IT FURTHER RESOLVED, that, effective April 6, 2007, the
Plan shall be amended by adding the following sentences to the end of
Section 13.1(b):

2



--------------------------------------------------------------------------------



 



Effective April 6, 2007, a domestic relations order shall not fail to be a
qualified domestic relations order solely because (i) the order is issued after,
or revises, another domestic relations order or qualified domestic relations
order, or (ii) of the date on which the domestic relations order is issued,
including issuance after a Participant’s annuity starting date or death. A
domestic relations order described in the foregoing sentence shall be subject to
the same requirements and protections that apply to a qualified domestic
relations order, including the provisions of Section 414(p)(7) of the Code.
               AND BE IT FURTHER RESOLVED, that, effective August 1, 2007, the
Plan shall be amended by restating Section 7.8(a) in its entirety as follows:
               (a)         The Administrative Committee clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the notice to consider (i) whether or not to defer the
distribution, if applicable, and the consequences of the failure to defer the
distribution, and (ii) the form of the distribution, if applicable, and
               AND BE IT FURTHER RESOLVED, that, effective January 1, 2008, the
Plan shall be amended by adding the following sentences to the end of
Section 7.7(c):
Effective for distributions made after December 31, 2007, an Eligible Retirement
Plan includes a Roth IRA described in Section 408A of the Code. For
distributions made after December 31, 2007, and before January 1, 2010, however,
a Distributee shall not be eligible to elect a Direct Rollover to a Roth IRA if
the Distributee’s modified adjusted gross income exceeds $100,000 or the
Distributee is a married individual filing a separate return. Notwithstanding
anything to the contrary herein, the Administrative Committee shall not be
responsible for ensuring that a Distributee is eligible to make a Direct
Rollover to a Roth IRA.
               AND BE IT FURTHER RESOLVED, that, effective November 1, 2008, the
Plan shall be amended by adding the following new Section 11.6(e):
               (e)         A plan shall not be considered a Top-Heavy Plan if
the plan consists solely of (i) a cash or deferred arrangement meeting the
requirements of Section 401(k)(12) or 401(k)(13) of the Code, and (ii) matching
contributions with respect to which the requirements of Section 401(m)(11) or
(12) of the Code are met. If, but for the preceding sentence, such a plan would
be treated as a Top-Heavy Plan because it is a member of a Top-Heavy Group,
contributions under the plan may be taken into account in determining whether
any other plan in the Top-Heavy Group meets the requirements of Section 11.5
hereof.
               AND BE IT FURTHER RESOLVED, that, effective January 1, 2010, the
Plan shall be amended by restating 7.7(f) in its entirety as follows:
               (f)         Effective for distributions made on and after
November 1, 2007, a nonspouse Beneficiary who is eligible to receive a
distribution of a Participant’s Account that would otherwise constitute an
Eligible Rollover Distribution, and who is a designated Beneficiary (within the
meaning of Treasury Regulation Section 1.401(a)(A)-4), is also a Distributee
with respect to his interest hereunder, and the nonspouse Beneficiary may direct
a trustee to trustee transfer of the distribution of the Participant’s Account
only to an individual retirement account or an individual retirement annuity
described in Section 408(a) or 408(b) of the Code (other than an endowment
contract) established for the purpose of receiving the distribution on behalf of
the nonspouse Beneficiary. Such transfer shall be treated as a Direct Rollover
of an Eligible Rollover Distribution (solely for purposes of Section 402(c) of
the Code with respect to transfers prior to January 1, 2010), and such
individual retirement account or individual retirement

3



--------------------------------------------------------------------------------



 



annuity shall be treated as an inherited individual retirement account or
inherited individual retirement annuity (within the meaning of
Section 408(d)(3)(C) of the Code).
               AND BE IT FURTHER RESOLVED, that, effective August 1, 2010, the
Plan shall be amended as follows:
               1.           Add the following new Section 7.9(f):
                (f)         Effective August 1, 2010, a Participant may make a
hardship withdrawal under this Section 7.9 for expenses described in (d)(1),
(3), or (5) above incurred by the Participant’s primary Beneficiary, provided
that all other applicable requirements of this Section 7.9 are satisfied. For
this purpose, a Participant’s primary Beneficiary is an individual who is
designated as the Participant’s Beneficiary and has an unconditional right to
all or a portion of the Participant’s Account balances upon the Participant’s
death.
               2.           Restate Section 7.10 in its entirety:
Section 7.10         Missing Persons. In the event the whereabouts of a person
entitled to benefits under the Plan cannot be determined after diligent search
by the Administrative Committee or the Trustee, and the person’s whereabouts
continue to be unknown for a period of five years, then the Accounts of the
person shall be forfeited. Notwithstanding the foregoing, effective with respect
to distributions made on and after August 1, 2010, if the amount to be
distributed to such person is a mandatory distribution made pursuant to
Section 7.3 hereof, then the amount distributable may, in the sole discretion of
the Administrative Committee, be treated as a Forfeiture at the time it is
determined that the whereabouts of the person cannot be determined. If the
person is subsequently located, his Accounts shall be restored to him without
earnings.
               AND BE IT FURTHER RESOLVED, that the cross references in the Plan
shall be redesignated, as necessary, to reflect the foregoing resolutions.
               IN WITNESS WHEREOF, the undersigned has executed this Amendment
to the Sanderson Farms, Inc. and Affiliates Employee Stock Ownership Plan on
this 21st day of July, 2010.

                  SANDERSON FARMS, INC.    
 
           
 
  By:   /s/ Mike Cockrell    
 
     
 
   
 
  Title:   Treasurer and CFO    
 
     
 
   

4